Fourth Court of Appeals
                                        San Antonio, Texas
                                                  June 3, 2019

                                            No. 04-19-00368-CV

                                         IN RE Ronald J. BAZAN

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

        On May 31, 2019, relator filed a petition for writ of mandamus and a motion for
temporary relief. After considering the petition and the record, this court concludes relator is not
entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See
TEX. R. APP. P. 52.8(a). Relator’s motion for temporary relief is DENIED AS MOOT. This
court’s opinion will issue at a later date.

           It is so ORDERED on June 3, 2019.


                                                             _________________________________
                                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2019.



                                                             ___________________________________
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court




1
  This proceeding arises out of Cause No. 19-121, styled In the Interest of B.R.S. and L.J.B., Children, pending in
the 451st Judicial District Court, Kendall County, Texas, the Honorable Stephen B. Ables presiding.